 

Exhibit 10.1

 

EXECUTION VERSION

 

PLEDGE AND SECURITY AGREEMENT

 

This Pledge and Security Agreement (this “Security Agreement”) is entered into
as of October 17, 2017, by and between Fifth Street Finance Corp, a Delaware
corporation, as secured party (“Secured Party”), and Fifth Street Holdings L.P.,
a Delaware limited partnership, as Pledgor (“Pledgor”).

 

Reference is made herein to that certain Asset Purchase Agreement, dated as of
July 13, 2017 (as it may be amended from time to time, the “Purchase
Agreement”), by and among Fifth Street Management LLC (“Seller”), a Delaware
limited liability company, Oaktree Capital Management, L.P., a Delaware limited
partnership (“Buyer”), and, solely for the purposes set forth therein, Fifth
Street Asset Management Inc. and, solely for the purposes set forth therein,
Pledgor. Capitalized terms used but not defined herein shall have the meanings
given such terms in the Purchase Agreement.

 

WHEREAS, Pledgor is the owner of shares of common stock, par value $0.01 per
share (“Shares”) issued by Fifth Street Finance Corp. (in its capacity as the
issuer of the Shares, the “Issuer”);

 

WHEREAS, Buyer and Pledgor have required, as a condition to the fulfillment of
their obligations under the Purchase Agreement, that Pledgor execute and deliver
this Security Agreement and pledge to Secured Party, the Collateral Shares (as
defined below); and

 

WHEREAS, Pledgor agrees to grant a security interest in, and pledge and assign
as applicable, the Collateral (as defined below) to Secured Party, as herein
provided.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, the parties hereto agree to enter into this
Security Agreement as follows:

 

1.        Security Interest. For good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, Pledgor hereby pledges and grants
to Secured Party a continuing first priority security interest in and lien on
the Collateral to secure the payment and the performance of the Secured
Obligations (as defined below).

 

2.        Collateral. The security interest granted hereunder to Secured Party
is in all of Pledgor’s right, title and interest in and to, or otherwise with
respect to, the following property and assets whether now owned or existing or
hereafter acquired or arising and regardless of where located (collectively, the
“Collateral”):

 

 

 

 

(a)          (i) 6,265,665 Shares (or security entitlements in respect thereof)
credited to the Collateral Account (the “Collateral Shares”); (ii) all
dividends, shares, securities, cash, instruments, moneys or property (A)
representing a dividend, distribution or return of capital in respect of any of
the Collateral Shares (including, without limitation, any regular, periodic
dividend or any other dividend, issuance or distribution of cash, securities or
property thereon (other than in connection with a Split-off)) or other property
described in this clause (a), (B) resulting from a split-up (including, without
limitation, a Split-off), revision, reclassification, recapitalization or other
similar change with respect to any of the Collateral Shares or other property
described in this clause (a), (C) otherwise received in exchange for or
converted from any of the Collateral Shares or other property described in this
definition and any subscription warrants, rights or options issued to the
holders of, or otherwise in respect of, any of the Collateral Shares or other
property described in this clause (a) or (D) resulting from a Spin-off; and
(iii) in the event of any merger with respect to the Issuer in which the Issuer
is not the surviving entity, all shares of each class of the capital stock of
the successor entity formed by or resulting from such event and any other
consideration that is exchanged for the Collateral Shares that consist of
Collateral Shares of such Issuer or into which such Collateral Shares are
converted;

 

(b)           (i) the Collateral Account (as defined below); (ii) any cash, cash
equivalents, securities (including the Collateral Shares and any other Shares),
general intangibles, investment property, financial assets, and other property
that may from time to time be deposited, credited, held or carried in the
Collateral Account or that is delivered to or in possession or control of
Secured Party or any of Secured Party’s agents pursuant to this Security
Agreement or the Purchase Agreement; (iii) all security entitlements as defined
in §8-102(a)(17) of the UCC (as defined below) with respect to any of the
foregoing; (iv) all income and profits on any of the foregoing and all
dividends, distributions, interest and other payments with respect to any of the
foregoing; (v) all other rights and privileges appurtenant to any of the
foregoing, including any voting rights and any redemption rights, and (vi) any
substitutions for any of the foregoing, in each case whether now existing or
hereafter arising; and

 

(c)          all Proceeds (as defined below) of the Collateral described in the
foregoing clauses (a) and (b).

 

The security interest granted hereunder is granted as security only and shall
not subject Secured Party to, or transfer or in any way affect or modify, any
obligation or liability of Pledgor with respect to any of the Collateral or any
transaction in connection therewith.

 

As used herein, the following terms shall have the following meanings:

 

“Collateral Account” means that certain securities account No. 877-013753-789 of
Pledgor established and maintained at Morgan Stanley Smith Barney LLC, including
any subaccount, substitute, successor or replacement securities or deposit
account in or to which any Collateral is now or hereafter held or credited. Any
renumbering of the Collateral Account shall not limit the rights of Secured
Party hereunder, and, to the extent necessary, such renumbering shall be
automatically incorporated into the definition of Collateral Account.

 



 2 

 

 

“Proceeds” means all proceeds (as defined in the UCC) and, to the extent not
included in such term, all proceeds of, and all other profits, products, rents
or receipts, in whatever form, arising from the collection, sale, lease,
exchange, assignment, or other disposition of, or other realization upon, any
Collateral.

 

“Spin-off” means any distribution, issuance or dividend to holders of Shares of
any capital stock or other securities of another issuer owned (directly or
indirectly) by the Issuer or any subsidiary thereof.

 

“Split-off” means any exchange offer by the Issuer for its own shares in which
the consideration to be delivered to exchanging holders of such shares is
capital stock or other securities of another issuer owned (directly or
indirectly) by the Issuer.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

3.       Collateral Maintenance and Administration.

 

(a)          The parties hereto agree that at all times prior to an exercise of
remedies hereunder, Pledgor shall be treated as the owner of the Collateral for
U.S. Federal and state tax purposes.

 

(b)          Unless an Indemnification Trigger Event (as defined below) has
occurred and is continuing, subject to the Standstill (as defined below), (i)
Secured Party shall not have the right to rehypothecate, use, borrow, lend,
pledge or sell the Collateral Shares or give any entitlement orders or
instructions with respect to the Collateral, except with Pledgor’s consent, and
(ii) subject to the FSC Voting Agreement, Pledgor shall retain all voting rights
with respect the Collateral Shares.

 

As used herein, an “Indemnification Trigger Event” means the occurrence and
continuation of any of the following: (x) the incurrence of BDC Existing
Investigation Defense Costs in excess of the amount in the BDC Escrow Fund as of
the date thereof (less the sum of the aggregate amount of any Outstanding BDC
Claims), or (y) the incurrence of BDC Net Losses by the FSC Indemnified Parties
(the amount of any such incurrence, an “Indemnifiable Loss”) that are
indemnifiable by Seller and FSH pursuant to Article VIII of the Purchase
Agreement (including, without limitation, that such BDC Existing Investigation
Defense Costs and BDC Net Losses are finally determined pursuant to Section 8.4
of the Purchase Agreement).

 

4.       Secured Obligations. All obligations of Pledgor to indemnify the FSC
Indemnified Parties for the incurrence of BDC Existing Investigation Defense
Costs that cannot be satisfied by the BDC Escrow Fund and BDC Net Losses, in
each case pursuant to Article VIII of the Purchase Agreement (collectively, the
“Secured Obligations”), are secured by this Security Agreement.

 

 3 

 

 

5.       Pledgor’s Representations and Warranties. Pledgor hereby represents and
warrants to Secured Party that:

 

(a)          Pledgor (i) is duly organized and validly existing in good standing
as a limited partnership or other legal entity under the laws of the State of
Delaware; (b) has full limited partnership or other legal power and authority to
carry on its business as it is now being conducted and to own, lease and operate
its properties and assets as currently owned, leased or operated in connection
with its business; and (c) is duly qualified to do business and in good standing
as a foreign or alien Person, as the case may be, in each jurisdiction in which
the conduct of its business or the ownership, leasing or operation of its
properties or assets makes such qualification necessary, except where the
failure to be so qualified, would not, individually or in the aggregate,
reasonably be likely to have a Material Adverse Effect.

 

(b)          Pledgor has full legal power and authority to execute and to
deliver this Security Agreement, and to consummate the transactions contemplated
hereby. Pledgor has taken all necessary limited partnership action to authorize
the execution and performance of this Security Agreement by it. This Security
Agreement has been duly executed and delivered by Pledgor and, assuming due
authorization, execution and delivery of this Agreement by Secured Party, is the
valid and binding obligation of Pledgor, enforceable against Pledgor in
accordance with its terms subject to the Enforceability Exceptions.

 

(c)          No consent, approval or authorization of, or filing with, any
Governmental Entity is required to be made or obtained by Pledgor or any of its
affiliates in connection with the execution, delivery and performance of this
Security Agreement or the consummation of the transactions contemplated hereby.

 

(d)          Pledgor is not, and after giving effect to the asset sale
contemplated by the Purchase Agreement will not be, required to register as an
“investment company” under the Investment Company Act.

 

(e)          Pledgor owns all of the Collateral credited to the Collateral
Account free and clear of liens.

 

(f)          The security interest in the Collateral granted to Secured Party by
the Pledgor pursuant to this Security Agreement is a valid and binding security
interest in the Collateral (subject to no other liens).

 

 4 

 

 

(g)          Subject to the execution of a Control Agreement (as defined below)
with respect to the Collateral Account by the parties thereto, (i) the security
interest created in favor of Secured Party in the Collateral Account and the
security entitlements in respect of the Collateral Shares and other financial
assets credited thereto will constitute a perfected first priority security
interest securing the Secured Obligations, (ii) Secured Party will have control
(within the meaning of Sections 8-106 and 9-106 of the UCC) thereof, (iii)
Pledgor does not have notice of any adverse claims with respect to any such
security entitlement or such financial assets and (iv) to the extent Section
9-510(a) of the UCC is applicable and assuming Secured Party has no notice of
any adverse claims with respect to any such security entitlements or such
financial assets, no action based on an adverse claim to such security
entitlement or such financial asset, whether framed in conversion, replevin,
constructive trust, equitable lien or other theory, may be asserted against
Secured Party.

 

(h)          With respect to all Collateral that may be perfected by filing a
financing statement pursuant to the UCC, when a UCC financing statement in the
form of Exhibit A hereto is filed in the appropriate office against Pledgor in
the location listed on Schedule 1 (naming Pledgor as the debtor and Secured
Party as the secured party), Secured Party will have a valid and perfected first
priority security interest in such Collateral as security for the payment and
performance of the Secured Obligations.

 

(i)          The Collateral Shares are not subject to any transfer restrictions,
other than those set forth in the FSC Voting Agreement.

 

(j)          Pledgor has been advised by counsel in the negotiation, execution
and delivery of this Security Agreement.

 

6.       Pledgor’s Covenants. During the term of this Security Agreement:

 

(a)          Pledgor shall use all commercially reasonable efforts to defend the
Collateral against all claims and demands of all persons at any time claiming
any interest therein adverse to Secured Party. Pledgor shall not, at any time,
file or suffer to be on file, or authorize to be filed or to be on file, in any
jurisdiction, any financing statement or like instrument with respect to the
Collateral in which Secured Party is not named as the sole secured party.

 

(b)          Whether the Collateral is or is not in Secured Party’s possession,
and without any obligation to do so and without waiving Pledgor’s default for
failure to make any such payment, Secured Party at its option may, following
notice to Pledgor when it may reasonably do so without prejudice, pay any such
costs and expenses and discharge encumbrances on the Collateral, and any
payments of such costs and expenses and any payments to discharge such
encumbrances shall be a part of the Secured Obligations. Pledgor agrees to
reimburse Secured Party on demand for any payments of such costs and expenses
and any payments to discharge such encumbrances.

 

 5 

 

 

(c)          Pledgor shall take such other actions as Secured Party shall
reasonably determine is necessary or appropriate to perfect and duly record the
Lien created under this Security Agreement in the Collateral, including
executing, delivering, filing and/or recording, in such locations and
jurisdictions as Secured Party shall reasonably specify, any financing
statement, register of mortgages and charges, notice, instrument, document,
agreement or other papers that may be necessary or desirable (in the reasonable
judgment of Secured Party) to create, preserve or perfect the security interest
granted pursuant hereto and the priority thereof or to enable Secured Party to
exercise and enforce its rights under this Security Agreement with respect to
such security interest, including, without limitation, executing and delivering
or causing the execution and delivery of a control agreement substantially in
the form of Exhibit B hereto (with such modifications thereto as may be
reasonably requested by the securities intermediary thereunder), granting
Secured Party control of the Collateral Account (the “Control Agreement”). In
the event the securities intermediary under the Control Agreement terminates the
Control Agreement, Secured Party shall not deliver any instructions regarding a
successor securities intermediary pursuant to Section 10 of the Control
Agreement unless Pledgor agrees in writing that such instructions may be
delivered; provided that if, after 20 days following notice of such termination
by the Securities Intermediary, Secured Party and Pledgor do not agree on such
instructions regarding a successor securities intermediary, the Secured Party
may provide the instructions regarding the delivery of the Collateral to a
successor securities intermediary (provided such successor securities
intermediary shall be Bank of New York Mellon, Deutsche Bank Trust Company
Americas, Wells Fargo Capital Finance, LLC, Brown Brothers Harriman & Co. or
U.S. Bank).

 

(d)          Without at least ten (10) days’ prior written notice to Secured
Party, Pledgor shall not make any change to Pledgor’s name, or the name under
which Pledgor does business, or the form or jurisdiction of Pledgor’s
organization from the name, form and jurisdiction set forth on the first page of
this Security Agreement.

 

(e)          Pledgor shall not (and shall not enter into any agreement to) (i)
close the Collateral Account or (ii) sell, transfer, pledge or otherwise dispose
of any Collateral without (x) obtaining the prior written consent of Secured
Party and (y) entering into such agreements as Secured Party may in its sole
discretion require to ensure the continued priority and perfection of its lien
on such Collateral; provided that notwithstanding the foregoing, but subject in
each case to Section 2.03 of the FSC Voting Agreement, (A) Pledgor shall be
entitled to sell or otherwise dispose of the Collateral Shares provided that the
proceeds of such sale or disposition are deposited directly to and remain in the
Collateral Account and are not reinvested except in US treasuries that would
mature in two years or less and (B) Pledgor shall be entitled to withdraw
dividends and interest paid on Collateral Shares so long as, as of the date of
such release, (i) the amount withdrawn does not exceed the aggregate amount of
dividends and interest on the Collateral deposited into the Collateral Account
and not previously withdrawn and (ii) Pledgor has no actual knowledge that the
FSC Indemnified Parties will (x) suffer any BDC Existing Investigation Defense
Costs in excess of the amount in the BDC Escrow Fund as of the date thereof
(less the sum of the aggregate amount, if any, of any Outstanding BDC Claims)
and/or (y) suffer a BDC Net Loss, in each case that is indemnifiable pursuant to
Article VIII of the Purchase Agreement and in an amount that exceeds the
aggregate value of the FSC Collateral Shares (as calculated using the average
closing price of such FSC Shares over the five (5) business days prior to the
date of such contemplated release). Secured Party agrees to use commercially
reasonable efforts to cooperate with the Pledgor, including providing any
instruction reasonably required by the Securities Intermediary (as defined in
the Control Agreement), to effect any permitted withdrawal of cash or Collateral
Shares pursuant to this Section 6(e). On each date that Pledgor delivers a
Withdrawal Notice (as defined in the Control Agreement) to the Securities
Intermediary to effect any permitted withdrawal of dividends or interest
pursuant to this Section 6(e), Pledgor shall (x) be deemed to have represented
and warranted to Secured Party that (i) the amount requested to be transferred
thereby does not exceed the aggregate amount of dividends and interest on the
Collateral deposited into the Account and not previously withdrawn and (ii) it
has no actual knowledge that the Secured Party will suffer a BDC Net Loss that
is indemnifiable pursuant to Article VIII of the Purchase Agreement in an amount
that exceeds the aggregate value of the Collateral (as calculated, in the case
of the shares of Fifth Street Finance Corp., using the average closing price of
such Collateral over the five (5) Business Days prior to the date of such
Withdrawal Notice) and (y) concurrently deliver a copy of such Withdrawal Notice
to Secured Party.

 

 6 

 

 

7.       [Reserved].

 

8.       Power of Attorney. Pledgor, in such capacity, hereby irrevocably
constitutes and appoints Secured Party and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority, in the name of Pledgor or in its own name, to
take upon the occurrence and during the continuance of an Indemnification
Trigger Event (but subject to the Standstill), any and all action and to execute
any and all documents and instruments that Secured Party at any time and from
time to time deems necessary or desirable to accomplish the purposes of this
Security Agreement, including, without limitation, selling any of the Collateral
on behalf of Pledgor as agent or attorney in fact for Pledgor, in the name of
Pledgor and applying the proceeds received therefrom in fulfillment of the
Secured Obligations (it being understood that such actions may only be taken
with respect to the Collateral necessary to repay the Secured Obligations then
due and owing); provided that nothing in this Section ‎8 shall be construed to
obligate Secured Party to take any action hereunder nor shall Secured Party be
liable to Pledgor for failure to take any action hereunder. This appointment
shall be deemed a power coupled with an interest, is irrevocable, and shall
continue until the Specified Survival Date. Without limiting the generality of
the foregoing, so long as Secured Party shall be entitled under Section ‎9 to
make collections in respect of the Collateral, Secured Party shall have the
right and power to receive, endorse and collect all checks made payable to the
order of Pledgor representing any dividend, payment or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same.

 

 7 

 

 

9.       Remedies.

 

(a)          Upon the occurrence and during the continuance of an
Indemnification Trigger Event (but subject to the Standstill), Secured Party may
(1) deliver a Notice of Exclusive Control (as defined in the Control Agreement)
and (2) take any of the following actions: provide any entitlement orders
relating to the Collateral Account (including, without limitation, to effect the
transfer of any Collateral from the Collateral Account); provided that Secured
Party agrees that it will concurrently deliver such entitlement orders to
Pledgor; take control of proceeds, including stock received as dividends or by
reason of stock splits; release the Collateral in its possession to Pledgor,
temporarily or otherwise; take control of funds generated by the Collateral,
such as cash dividends, interest and proceeds, and use the same to reduce any
part of the Secured Obligations and exercise all other rights that an owner of
such Collateral may exercise; and at any time transfer any of the Collateral or
evidence thereof into its own name or that of its nominee (such actions
described in this sub-clause (2) collectively, the “Foreclosure Actions”);
provided that Secured Party agrees (i) not to take any Foreclosure Action until
(x) the second (2nd) Business Day after the date of such Indemnification Trigger
Event, if Pledgor notifies Secured Party of its intention to apply cash from the
Collateral Account to satisfy the Indemnifiable Loss and/or (y) the tenth (10th)
Business Day after such Indemnification Trigger Event if the action to be taken
is with respect to any of the Collateral other than cash (such period, the
“Standstill”) and (ii) that such Foreclosure Actions may only be taken with
respect to the Collateral necessary to repay the Secured Obligations then due
and owing. Secured Party agrees to use commercially reasonable efforts to
cooperate with the Pledgor, including providing any instruction reasonably
required by the Securities Intermediary, to effect any withdrawal of Collateral
in connection with the provisions of the Standstill described above. Secured
Party shall not be liable for failure to collect any account or instruments, or
for any act or omission on the part of Secured Party, its officers, agents or
employees, except for any act or omission arising out of their own willful
misconduct, gross negligence or fraud. The foregoing rights and powers of
Secured Party will be in addition to, and not a limitation upon, any rights and
powers of Secured Party or Buyer, as applicable, given by law, elsewhere in this
Security Agreement, the Purchase Agreement or otherwise, subject in each case to
the Standstill and the terms of the Purchase Agreement. Notwithstanding anything
to the contrary contained herein or in the Control Agreement, Secured Party
agrees to withdraw any cash or liquid securities (other than, for the avoidance
of doubt, the Collateral Shares) held in the Collateral Account prior to
withdrawing any other Collateral.

 

(b)          In addition to and not in lieu of the rights set forth in Section
‎9(a), upon the occurrence and during the continuance of an Indemnification
Trigger Event (but subject to the Standstill), Secured Party may, without notice
of any kind, which Pledgor hereby expressly waives (except for any notice
required under this Security Agreement or the Purchase Agreement or any notice
that may not be waived under applicable law), at any time thereafter exercise
and/or enforce any of the following rights and the remedies, at Secured Party’s
option:

 

(i)          Deliver or cause to be delivered from the Collateral Account to
itself or to an Affiliate, Collateral Shares (or security entitlements in
respect thereof) and any other Collateral;

 

 8 

 

 

(ii)         Demand, sue for, collect or receive any money or property at any
time payable or receivable on account of or in exchange for any of the
Collateral, and otherwise exercise all of Pledgor’s rights with respect to any
and all of the Collateral, in its own name, in the name of Pledgor or otherwise;
provided that Secured Party shall have no obligation to take any of the
foregoing actions; and

 

(iii)        Sell, lease, assign or otherwise dispose of all or any part of the
Collateral, at such place or places and at such time or times as Secured Party
deems best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, upon such terms and
conditions as it deems advisable, without demand of performance or notice of
intention to effect any such disposition or of the time or place thereof (except
such notice as is required by applicable law and cannot be waived), and Secured
Party may be the purchaser, lessee, assignee or recipient of any or all of the
Collateral so disposed of at any public sale or at one or more private sales and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
Pledgor. Secured Party may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned,

 

in each case of the foregoing clauses (i), (ii) and (iii), it being understood
that such actions may only be taken with respect to the Collateral necessary to
repay the Secured Obligations then due and owing.

 

(c)          Pledgor specifically understands and agrees that any sale by
Secured Party of all or part of the Collateral pursuant to the terms of this
Security Agreement may be effected by Secured Party at times and in manners that
could result in the proceeds of such sale being significantly and materially
less than might have been received if such sale had occurred at different times
or in different manners, and Pledgor hereby releases Secured Party and its
officers and representatives from and against any and all obligations and
liabilities arising out of or related to the timing or manner of any such sale,
to the extent permitted under applicable law. Without limiting the generality of
the foregoing, if, in the reasonable opinion of Secured Party, there is any
question that a public sale or distribution of any Collateral will violate any
state or federal securities law, including without limitation, the Securities
Act, Secured Party may offer and sell such Collateral in a transaction exempt
from registration under the Securities Act and/or who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof, and any such sale made in
good faith by Secured Party shall be deemed “commercially reasonable”.
Furthermore, Pledgor acknowledges that any such restricted or private sales may
be at prices and on terms less favorable to Pledgor than those obtainable
through a public sale without such restrictions, and agrees such sales shall not
be considered to be not commercially reasonable solely because they are so
conducted on a restricted or private basis. Pledgor further acknowledges that
any specific disclaimer of any warranty of title or the like by Secured Party
will not be considered to adversely affect the commercial reasonableness of any
sale of Collateral. The parties agree and acknowledge that the foregoing actions
described in this Section 9(c) may only be taken with respect to the Collateral
necessary to repay the Secured Obligations then due and owing.

 

 9 

 

 

(d)          If the proceeds of sale, collection or other realization of or upon
the Collateral pursuant to this Section 9 are insufficient to cover the costs
and expenses of such sale, collection or realization and the payment in full of
the Secured Obligations, Secured Party may continue to enforce its remedies
under this Security Agreement and the Purchase Agreement to collect the
deficiency, subject in all cases to the terms of the Purchase Agreement.

 

(e)          Secured Party’s duty of care with respect to Collateral in its
possession (as imposed by law) shall be deemed fulfilled if it exercises
reasonable care in physically safekeeping such Collateral or, in the case of
Collateral in the custody or possession of a bailee or other third Person,
exercises reasonable care in the selection of the bailee or other third Person,
and Secured Party need not otherwise preserve, protect, insure or care for any
Collateral. Secured Party shall not be obligated to preserve any rights Pledgor
may have against prior parties, to realize on the Collateral at all or in any
particular manner or order, or to apply any cash proceeds of Collateral in any
particular order of application.

 

(f)          If Secured Party shall determine to exercise its right to sell all
or any portion of the Collateral pursuant to this Section ‎9, Pledgor agrees
that, upon the reasonable request of Secured Party, Pledgor will, at its own
expense:

 

(i)          execute and deliver, to any Person or Governmental Authority, as
Secured Party may choose, any and all documents and writings that, in Secured
Party’s reasonable judgment, may be required by any Governmental Entity located
in any city, county, state or country where Pledgor or any Issuer engages in
business in order to permit the transfer of, or to more effectively or
efficiently transfer, the Collateral or otherwise enforce Secured Party’s rights
hereunder; and

 

(ii)         do or cause to be done all such other acts and things as may be
necessary to make such sale of the Collateral or any part thereof valid and
binding and in compliance with applicable law.

 

(g)          Except as otherwise expressly provided in this Security Agreement,
the proceeds of any collection, sale or other realization of all or any part of
the Collateral pursuant hereto, and any other cash held by Secured Party as
Collateral, following the occurrence, and during the continuance, of an
Indemnification Trigger Event (but subject to the Standstill) shall be applied
by Secured Party to fulfill the Secured Obligations.

 

 10 

 

 

(h)          Pledgor acknowledges that there is no adequate remedy at law for
failure by it to comply with the provisions of this Section ‎9 and that such
failure would not be adequately compensable in damages, and therefore agrees
that its agreements contained in this Section ‎9 may be specifically enforced.

 

10.     General.

 

(a)          Successors and Assigns. The provisions of this Security Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that Pledgor may not assign or
otherwise transfer any of its rights or obligations hereunder or the Purchase
Agreement without the prior written consent of Secured Party (and any attempted
assignment or transfer by Pledgor without such consent shall be null and void).

 

(b)          No Waiver. No failure or delay by Secured Party or Buyer, as
applicable, in exercising any right or power hereunder or under the Purchase
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
Secured Party and Buyer, as applicable, hereunder and under the Purchase
Agreement are cumulative and are not exclusive of any rights or remedies that it
would otherwise have. No notice to or demand on Pledgor in any case shall
entitle Pledgor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of Secured Party to any other
or further action in any circumstances without notice or demand.

 

(c)          Continuing Agreement; Release of Collateral. This Security
Agreement shall constitute a continuing agreement and shall continue in effect
until the Specified Survival Date, at which time the Collateral shall
automatically be released from the Liens created hereby, and this Security
Agreement and all obligations (other than those expressly stated to survive such
termination) of Secured Party and Pledgor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to Pledgor; provided that Secured Party
shall deliver a notice pursuant to the Section 10 of the Control Agreement to
the Securities Intermediary terminating the Control Agreement. At the request
and sole expense of Pledgor following any such termination, Secured Party shall
deliver to Pledgor any Collateral held by Secured Party hereunder, and execute
and deliver to Pledgor such documents as Pledgor shall reasonably request to
evidence such termination, including notice to any securities intermediary
terminating the Control Agreement and authorization of the filing of any UCC-3
financing statements. No Collateral shall be released prior to the Specified
Survival Date except as otherwise expressly provided hereunder or under the
Control Agreement or otherwise agreed to by Secured Party. Notwithstanding the
foregoing, if at any time, any payment in respect of the Secured Obligations is
rescinded or must be otherwise restored by any holder of any of the Secured
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization or otherwise, the rights and obligations of the parties
hereunder, and the liens of Secured Party on the Collateral, shall be
automatically reinstated and Pledgor shall promptly deliver any documentation
reasonably requested by Secured Party to evidence such reinstatement. This
Section 10(c) shall survive the termination of this Security Agreement.

 

 11 

 

 

(d)          Definitions. Unless the context indicates otherwise, definitions in
the UCC apply to words and phrases in this Security Agreement; if UCC
definitions conflict, Article 8 and/or 9 definitions apply.

 

(e)          Notice. Each notice to, or other communication with, any party
hereunder shall be given to such party as follows:

 

if to Secured Party, to:

 

Oaktree Specialty Lending Corporation

333 South Grand Avenue, 28th floor

Los Angeles, CA 90071

Tel: (213) 830-6300

Fax: (213) 830-6293

Attention (email): Mathew Pendo (mpendo@oaktreecapital.com)

 

with a copy (which shall not constitute notice hereunder and may be transmitted
by email) to:

 

Oaktree Capital Management, L.P.

333 South Grand Avenue, 28th floor

Los Angeles, CA 90071

Tel: (213) 830-6300

Fax: (213) 830-6293

Attention (email): Mathew Pendo (mpendo@oaktreecapital.com)

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Fax: (212) 455-2502

Attention (email): Gary I. Horowitz (ghorowitz@stblaw.com)

 

and

 

Simpson Thacher & Bartlett LLP

900 G Street, NW

Washington, DC 20001

Fax: (202) 636-5502

Attention (email): Rajib Chanda (rajib.chanda@stblaw.com)

 

 12 

 

 

if to Pledgor, to:

 

Fifth Street Holdings L.P.
777 West Putnam Avenue, 3rd Floor
Greenwich, CT 06830
Tel: (203) 681-6800
Fax: (203) 681-3879
Attention: Bernard D. Berman (Bernie@fifthstreetfinance.com)

 

with a copy (which shall not constitute notice hereunder and may be transmitted
by email) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Fax: (212) 735-2000

Attention (email): Todd E. Freed (Todd.Freed@skadden.com)

 Jon A. Hlafter (Jon.Hlafter@skadden.com)

 

Each notice, request or other communications given to any party hereunder shall
be in writing and be deemed given and received (a) if delivered in person, on
the date delivered, (b) if transmitted by facsimile (provided receipt is
confirmed by telephone), on the date sent, (c) if delivered by an express
courier, on the second (2nd) business day after mailing and (d) if transmitted
by email, on the date sent, in each case, to the parties at the following
addresses (or at such other address for a party as is specified to the other
parties hereto by like notice).

 

(f)          Modifications. This Security Agreement may not be amended, altered
or modified except by written instrument executed by each of the parties hereto.
The provisions of this Security Agreement shall not be modified or limited by
course of conduct or usage of trade.

 

(g)          Financing Statement. Pledgor hereby irrevocably authorizes Secured
Party (or its designee) at any time and from time to time to file in any
jurisdiction any financing or continuation statement and amendment thereto or
any registration of charge, mortgage or otherwise, containing any information
required under the UCC or the law of any other applicable jurisdiction (in each
case without the signature of Pledgor to the extent permitted by applicable
law), necessary or appropriate in the judgment of Secured Party to perfect or
evidence its security interest in and lien on the Collateral which describes the
Collateral as set forth on Exhibit A hereto. Pledgor agrees to provide to
Secured Party (or its designees) any and all information required under the UCC
or the law of any other applicable jurisdiction for the effective filing of a
financing statement and/or any amendment thereto or any registration of charge,
mortgage or otherwise.

 

 13 

 

 

(h)          Counterparts; Integration; Effectiveness. This Security Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Security Agreement, the
Purchase Agreement, the Control Agreement and the FSC Voting Agreement
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. This Security Agreement shall become effective when it shall have been
executed by Secured Party and when Secured Party shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Security
Agreement by facsimile or electronic transmission shall be effective as delivery
of an original executed counterpart of such signature page.

 

(i)          Severability. Any provision of this Security Agreement or the
Purchase Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

(j)          Conflicts. In the event of any conflict between the provisions of
this Security Agreement and the provisions of the Purchase Agreement, the
provisions of the Purchase Agreement shall govern and control.

 

(k)          Governing Law; Submission to Jurisdiction. The provisions of
Sections 10.9 and 10.10 of the Purchase Agreement shall apply mutatis mutandis
to this Security Agreement as if such provisions were fully set forth herein.

 

[Signature Page Follows]

 

 14 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed by their duly authorized representatives as of the date first
above written.

 

PLEDGOR:

 

FIFTH STREET HOLDINGS L.P.

 

By: /s/ Leonard M. Tannenbaum   Name: Leonard M. Tannenbaum   Title:   Chief
Executive Officer  

 

[Signature Page to Security Agreement]

 

 

 

 

 

SECURED PARTY:

 

Fifth Street Finance Corp.

 

By: /s/ Bernard D. Berman   Name: Bernard D. Berman   Title:   Chief Executive
Officer  

 

[Signature Page to Security Agreement]

 

 

 